Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1, claims 1-17 in the reply filed on 7/28/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4585189 (Buxton) in view of US 5203525 (Remlaoui) and GB 211990 (Delbridge).
Regarding claim 1, Buxton teaches a hinge assembly for assembling a fan cowl to an inboard fan cowl section (Fig 1, 2; upper fan cowl 18’ or lower fan cowl 19’ is assembled to an inboard fan cowl section 16; col 3 ll. 10-55; each cowl has hinge assemblies).
Buxton fails to teach a forward hinge; an aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the forward hinge and the aft hinge, the first intermediate hinge including a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section.
Remlaoui teaches a pivoting cowl comprising a forward hinge, an aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the forward hinge and the aft hinge (Fig 1-3; forward hinge 19 at position 20; aft hinge 42 at position 26; first intermediate hinge 19 at position 22, which is between the forward and aft hinges; hinges are all spaced from each other in the longitudinal direction of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a forward hinge, an aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the forward hinge and the aft hinge in order to support and pivot the fan cowl of Buxton, as taught by Remlaoui (col 2 l. 37-col 3 l. 47). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a forward hinge, an aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the forward hinge and the aft hinge yields predictable results. 
Additionally, Remlaoui teaches an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the fan cowl section (see Fig 2-4; unlabeled cowl section directly fixed to the pylon 12, positioned between the pylon 12 and the fan cowl 16 and directly radially outward of the bracket 50). It would have been obvious to one of ordinary skill in the art at the time of filing to provide an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the inboard fan cowl section, as taught by Remlaoui. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the inboard fan cowl section yields predictable results.
Delbridge teaches that hinge assemblies may comprise a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section (Fig 17-18, page 3 ll. 100-127; movable hinge portion 19, 16 comprising pin member 23, 24 is translated into a first aperture in a stationary hinge element 4, 7). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first intermediate hinge with a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section, in order to couple the stationary and the movable hinge elements, as taught by Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the first intermediate hinge with a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section yields predictable results. 
Regarding claim 2-5, Buxton in view of Remlaoui and Delbridge further teaches the first pin member is connected to one of the fan cowl and the inboard fan cowl section (as discussed above; the first pin member of Delbridge is fixed to the movable portion of the hinge; thus, the first pin member would be connected to the fan cowl, which is movable, when the combination of Buxton in view of Remlaoui and Delbridge is made), a second intermediate hinge disposed between the forward hinge and the aft hinge (in Remlaoui, second intermediate hinge 19 at position 24 between forward and aft hinges), the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section (in Delbridge, Fig 17-18, page 3 ll. 100-127; movable hinge portion 19, 16 comprising pin member 23, 24 is translated into a first aperture in a stationary hinge element 4, 7). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a second intermediate hinge disposed between the forward hinge and the aft hinge, the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section in order to couple the stationary and the movable hinge elements and support and pivot the fan cowl, as taught by Remlaoui and Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the second intermediate hinge with a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section yields predictable results. Regarding claims 4-5, the pin member of Delbridge is fixed to the movable portion of the hinge; thus, the first pin member and the second pin member would be connected to the fan cowl, which is movable, when the combination of Buxton in view of Remlaoui and Delbridge is made.
Regarding claim 6-7, Buxton in view of Remlaoui and Delbridge further teaches the forward hinge includes a first hinge element connected to the fan cowl and a second hinge element connected to the inboard fan cowl section and a first locking member configured to prevent the first hinge element from translating in the longitudinal direction with respect to the second hinge element when the fan cowl is assembled to the inboard fan cowl section (in Delbridge, Fig 17-18, page 3 ll. 100-127; first hinge element is movable hinge portion 19, 16 comprising pin member 23, 24 translated into a first aperture in a second hinge element, construed as stationary hinge element 4, 7; first locking member is the pin 23, 24, which prevents relative translation between the hinge elements in the installed position). It would have been obvious to one of ordinary skill in the art at the time of filing to make the forward hinge including a first hinge element connected to the fan cowl and a second hinge element connected to the inboard fan cowl section and a first locking member configured to prevent the first hinge element from translating in the longitudinal direction with respect to the second hinge element when the fan cowl is assembled to the inboard fan cowl section in order to couple the stationary and the movable hinge elements, as taught by Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the forward hinge including a first hinge element connected to the fan cowl and a second hinge element connected to the inboard fan cowl section and a first locking member configured to prevent the first hinge element from translating in the longitudinal direction with respect to the second hinge element when the fan cowl is assembled to the inboard fan cowl section yields predictable results.
Regarding claim 8-11, Buxton in view of Remlaoui and Delbridge further teaches the aft hinge includes a third hinge element connected to the fan cowl and a fourth hinge element connected to the inboard fan cowl section (Remlaoui; Fig 4-6; the aft hinge includes third hinge element 54 connected to the fan cowl via bolts 64; fourth hinge element 58 connected to the inboard fan cowl section via brackets 50), a second locking member configured to prevent the third hinge element from translating in the longitudinal direction with respect to the fourth hinge element when the fan cowl is assembled to the inboard fan cowl section (second locking member comprising bolt 68 which extends through the third and fourth hinge elements and fixes them together, preventing relative translation after assembly – col 3 ll. 48-68), wherein the first locking member is a first bolt configured to extend through the first hinge element and the second hinge element (Delbridge; pin 23, 24 is considered a bolt; it extends through the first and second hinge elements 19 and 7 – see Fig 17) and the second locking member is a second bolt configured to extend through the third hinge element and the fourth hinge element (Remlaoui; second bolt 68 extends through third hinge element 54 and fourth hinge element 58; col 3 ll. 48-68, Fig 4-6). It would have been obvious to one of ordinary skill in the art at the time of filing to make the aft hinge include a third hinge element connected to the fan cowl and a fourth hinge element connected to the inboard fan cowl section, a second locking member configured to prevent the third hinge element from translating in the longitudinal direction with respect to the fourth hinge element when the fan cowl is assembled to the inboard fan cowl section, wherein the first locking member is a first bolt configured to extend through the first hinge element and the second hinge element and the second locking member is a second bolt configured to extend through the third hinge element and the fourth hinge element in order to couple the stationary and the movable hinge elements and support and pivot the fan cowl, as taught by Remlaoui and Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the aft hinge include a third hinge element connected to the fan cowl and a fourth hinge element connected to the inboard fan cowl section, a second locking member configured to prevent the third hinge element from translating in the longitudinal direction with respect to the fourth hinge element when the fan cowl is assembled to the inboard fan cowl section yields predictable results.
Regarding claim 12, Buxton teaches a fan cowl assembly, comprising: an inboard fan cowl section; and a first fan cowl connected to the inboard fan cowl section via a first hinge assembly (Fig 1, 2; first, upper fan cowl 18’ is assembled to an inboard fan cowl section 16 via a first hinge assembly; col 3 ll. 10-55;).
Buxton fails to teach the first hinge assembly comprising: a first forward hinge, a first aft hinge spaced in a longitudinal direction from the first forward hinge, and a first intermediate hinge disposed between the first forward hinge and the first aft hinge, the first intermediate hinge including a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the first fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section.
Remlaoui teaches a pivoting cowl comprising a forward hinge, an aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the forward hinge and the aft hinge (Fig 1-3; forward hinge 19 at position 20; aft hinge 42 at position 26; first intermediate hinge 19 at position 22, which is between the forward and aft hinges; hinges are all spaced from each other in the longitudinal direction of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first hinge assembly with a first forward hinge, an first aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the first forward hinge and the first aft hinge in order to support and pivot the first fan cowl of Buxton, as taught by Remlaoui (col 2 l. 37-col 3 l. 47). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the first hinge assembly with a first forward hinge, an first aft hinge spaced a distance in a longitudinal direction from the forward hinge; and a first intermediate hinge disposed between the first forward hinge and the first aft hinge yields predictable results. 
Additionally, Remlaoui teaches an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the fan cowl section (see Fig 2-4; unlabeled cowl section directly fixed to the pylon 12, positioned between the pylon 12 and the fan cowl 16 and directly radially outward of the bracket 50). Therefore, even if Buxton was not construed as comprising an inboard fan cowl section, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the inboard fan cowl section, as taught by Remlaoui. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an inboard fan cowl section extending outward from the pylon, the fan cowl rotating relative to the inboard fan cowl section yields predictable results.
Delbridge teaches that hinge assemblies may comprise a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section (Fig 17-18, page 3 ll. 100-127; movable hinge portion 19, 16 comprising pin member 23, 24 is translated into a first aperture in a stationary hinge element 4, 7). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first intermediate hinge with a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section, in order to couple the stationary and the movable hinge elements, as taught by Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the first intermediate hinge with a first aperture and a first pin member extending in the longitudinal direction, the first aperture configured to receive the first pin member when the fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section yields predictable results. 
Regarding claim 13, Buxton in view of Remlaoui and Delbridge further teaches a second fan cowl connected to the inboard fan cowl section via a second hinge assembly (Buxton, second fan cowl 19, 19’ is pivotally connected to the inboard fan cowl section via a second hinge assembly), the second hinge assembly comprising: a second forward hinge, a second aft hinge spaced in the longitudinal direction from the second forward hinge, and a second intermediate hinge disposed between the second forward hinge and the second aft hinge, the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the second fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section (see rejection of claim 12 above, and col 3 ll. 1-10 of Remlaoui; each side of the engine will have similar arrangements; thus, the same combination will be made as presented above for the second fan cowl). 
Remlaoui and Delbridge teach a hinge assembly that comprises a forward hinge, aft hinge, intermediate hinge, the intermediate hinge having an aperture and pin member, as discussed above; the assembly would be applied to the second fan cowl of Buxton to thereby provide the second fan cowl 19, 19’ of Buxton with a second forward hinge, a second aft hinge spaced in the longitudinal direction from the second forward hinge, and a second intermediate hinge disposed between the second forward hinge and the second aft hinge, the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the second fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section, applied in the same manner as discussed above for the first hinge assembly in order to provide pivoting and support for the second fan cowl. It would have been obvious to one of ordinary skill in the art at the time of filing to make the second hinge assembly comprising: a second forward hinge, a second aft hinge spaced in the longitudinal direction from the second forward hinge, and a second intermediate hinge disposed between the second forward hinge and the second aft hinge, the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the second fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section, in order to support and pivot the first fan cowl of Buxton, as taught by Remlaoui (col 2 l. 37-col 3 l. 47) and Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the second hinge assembly with a second forward hinge, a second aft hinge spaced in the longitudinal direction from the second forward hinge, and a second intermediate hinge disposed between the second forward hinge and the second aft hinge, the second intermediate hinge including a second aperture and a second pin member extending in the longitudinal direction, the second aperture configured to receive the second pin member when the second fan cowl is translated in the longitudinal direction with respect to the inboard fan cowl section yields predictable results.
Regarding claim 14, Buxton in view of Remlaoui and Delbridge further teaches the first pin member is connected to at least one of the first fan cowl and the inboard fan cowl section and the second pin member is connected to one of the second fan cowl and the inboard fan cowl section (as discussed above, the pin member of Delbridge is fixed to the movable portion of the hinge; thus, the first pin member and the second pin member would be connected to the first and second fan cowls, respectively, when the combination of Buxton in view of Remlaoui and Delbridge is made).
Regarding claim 15-16, Buxton in view of Remlaoui and Delbridge further teaches the first forward hinge includes a first forward hinge element connected to the first fan cowl and a second forward hinge element connected to the inboard fan cowl section and the second forward hinge includes a third forward hinge element connected to the second fan cowl and a fourth forward hinge element connected to the inboard fan cowl section (in Delbridge, Fig 17-18, page 3 ll. 100-127; first and third hinge element is movable hinge portion 19, 16 comprising pin member 23, 24; a second and fourth hinge element is construed as stationary hinge element 4, 7), a first locking member configured to prevent the first forward hinge element from translating in the longitudinal direction with respect to the second forward hinge element when the first fan cowl is assembled to the inboard fan cowl section (first locking member is the pin 23, 24, which prevents relative translation between the hinge elements in the installed position) and a second locking member configured to prevent the third forward hinge element from translating in the longitudinal direction with respect to the fourth forward hinge element when the second fan cowl is assembled to the inboard fan cowl section (second locking member is the pin 23, 24, which prevents relative translation between the hinge elements in the installed position). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first forward hinge includes a first forward hinge element connected to the first fan cowl and a second forward hinge element connected to the inboard fan cowl section and the second forward hinge includes a third forward hinge element connected to the second fan cowl and a fourth forward hinge element connected to the inboard fan cowl section, a first locking member configured to prevent the first forward hinge element from translating in the longitudinal direction with respect to the second forward hinge element when the first fan cowl is assembled to the inboard fan cowl section, and a second locking member configured to prevent the third forward hinge element from translating in the longitudinal direction with respect to the fourth forward hinge element when the second fan cowl is assembled to the inboard fan cowl section in order to pivotally secure the first and second fan cowls to the inboard fan section, as taught by Delbridge.
Regarding claim 17, Buxton in view of Remlaoui and Delbridge further teaches the first locking member is a first bolt configured to extend through the first forward hinge element and the second forward hinge element (Delbridge; pin 23, 24 is considered a bolt; it extends through the first and second hinge elements 19 and 7 – see Fig 17) and the second locking member is a second bolt configured to extend through the third forward hinge element and the fourth forward hinge element (Delbridge; pin 23, 24 is considered a bolt; it extends through the third and fourth hinge elements 19 and 7 – see Fig 17). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first locking member a first bolt configured to extend through the first forward hinge element and the second forward hinge element and the second locking member a second bolt configured to extend through the third forward hinge element and the fourth forward hinge element, as taught by Delbridge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first locking member a first bolt configured to extend through the first forward hinge element and the second forward hinge element and the second locking member a second bolt configured to extend through the third forward hinge element and the fourth forward hinge element yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741